Citation Nr: 1643005	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-27 498	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen the Veteran's claim of entitlement to service connection for a bilateral foot disability, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1966 to December 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the case was subsequently transferred to the RO in Waco, Texas.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at his local RO (Travel Board hearing).  However, in a June 2016 correspondence, he requested that his scheduled hearing be cancelled.  The Veteran's hearing request is therefore deemed withdrawn.
 
The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A June 1975 Board decision denied the claim of entitlement to service connection for a bilateral foot disability; that decision was not appealable.

2.  Evidence received subsequent to the Board's June 1975 decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a bilateral foot disability.




CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for a bilateral foot disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Veteran's claim for service connection for a bilateral foot disability was denied in a June 1975 Board decision on the basis that there was no evidence of complaints or treatment of a foot disability during service.  Board decisions in 1975 were not appealable.  The evidence of record at the time of the June 1975 decision included the Veteran's claim and lay statements, his DD 214 separation document, and his service treatment records (STRs).  Evidence received subsequent to the June 1975 decision includes lay statements authored by the Veteran and several friends to the effect that he had no health problems at the time he entered service, but had problems with his feet upon discharge, including difficulty walking and standing.  The Board again notes that these statements are presumed to be credible in determining whether the claim should be reopened.  Because the statements were not previously considered, are not cumulative or redundant and relate directly to whether the Veteran's current bilateral foot disability originated during service, the Board has determined that reopening of the claim for service connection for a bilateral foot disability is warranted.


ORDER

New and material evidence having been presented, reopening of the Veteran's claim of entitlement to service connection for a bilateral foot disability is granted.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a bilateral foot disability is decided.

The Board first notes that post-service medical records show the Veteran has been diagnosed with bilateral foot porokeratosis/keratoderma, fungus, warts, ulcers, callouses, and hammer toe.  As such, a current bilateral foot disability is established.  Thus, the question before the Board is whether the Veteran's current bilateral foot disability originated during or is otherwise etiologically related to his active service.

The Board notes the Veteran's STRs are negative for any complaints or treatment related to foot symptoms or conditions.  In this regard, the Veteran has contended that he suffered foot problems while stationed in Thailand during service, but was not permitted to seek medical attention because of a "shortage of man power."  He contends, however, that he was transferred off of guard duty and gate duty due to his foot problems, and that these transfers should be reflected in his duty assignment records.

The Board notes that the RO has not conducted development to obtain the Veteran's official military personnel file (OMPF).  Because the Veteran's OMPF may contain information regarding his in-service duty assignments, and whether they were impacted by foot problems, the Board finds the Veteran's OMPF should be obtained and reviewed by a VA examiner in connection with the medical opinion requested by the Board below. 

The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran has not been afforded a VA examination.  However, a current bilateral foot disability has been established, and the Veteran asserts his bilateral foot symptoms originated during service.  His assertion is supported by the lay statements of several friends to the effect that he had no health problems at the time he entered service, but had problems with his feet upon discharge, including difficulty walking and standing.  Under these circumstances, the Board finds a remand is warranted to afford the Veteran a VA examination to determine the etiology of his bilateral foot disability.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include the Veteran's OMPF.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination a podiatrist to determine the nature and etiology of all foot disorders that have been present during the period of the claim.  All pertinent evidence of record, including the Veteran's OMPF, must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all foot disorders that have been present during the period of the claim.  

Then, the examiner should state an opinion with respect to each such disorder as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during or is otherwise etiologically related to the Veteran's military service.

In providing the opinions, the examiner must address the lay statements of record, authored by the Veteran and several friends, to the effect that he had no health problems at the time he entered service, but had problems with his feet upon discharge, including difficulty walking and standing.

The examiner must provide a rationale for each proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the Veteran's reopened claim on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


